

AZZ INC. SEVERANCE PAY PLAN
(A part of the AZZ Inc. Group Insurance Plan)


1.
INTRODUCTION

1.1    Overview. As an Eligible Employee who incurs an Eligible Termination
(both defined below), you may be entitled to severance pay and benefits,
generally in an amount and form, at such times, and subject to the terms,
described in this document.
1.2    Effective Date. This AZZ Inc. Severance Pay Plan (this “Plan”), a benefit
provided under the AZZ Inc. Group Insurance Plan (the “Welfare Plan”), is
effective as of September 30, 2017.
1.3    Participating Companies. This Plan generally provides severance pay and
benefits for the Eligible Employees of AZZ Inc. (“AZZ”) and its U.S.
subsidiaries. However, the Plan Administrator (as defined in Section 7.3 below)
may designate any subsidiary of AZZ as a company that does not participate in
the Plan. For purposes of this Plan, AZZ’s and all of its U.S. subsidiaries that
participate in the Plan are referred to as the “Company”.
1.4    Purpose; Controlling Document. This document, along with the Welfare Plan
document, serves as the plan document; and this Plan document serves as the
summary plan description for this Plan. With respect to Eligible Employees, this
Plan replaces and supersedes any other severance policy or severance plan in
which an Eligible Employee might otherwise be entitled to participate. All such
other severance policies or severance plans are hereby terminated with respect
to Eligible Employees, except to the extent that an Eligible Employee and the
Company have entered into an individual employment agreement providing for
severance pay or the Company has otherwise made a written, binding promise of
severance pay to an Eligible Employee (e.g., in a written offer letter).
2.
ELIGIBILITY

2.1    General Requirements. You will be an “Eligible Employee” who may be
eligible to receive severance benefits under this Plan if:
•
Employment. You are classified by the Company, under its applicable standard
personnel policies and procedures, as an active, full-time employee of the
Company;

•
Eligibility Period. You have been continuously employed by the Company for at
least 90 days; and

•
Not Excluded. You do not fall within one of the categories described in Section
2.2 below.

2.2    Excluded Individuals. The following individuals will not be Eligible
Employees and will not be eligible to participate in this Plan:
•
Part-Time or Temporary Employees – individuals who provide services to the
Company and who the Company classifies under its applicable customary worker
classification procedures as part-time or temporary employees.

•
Employees With Written Employment Agreements – individuals who have written
employment agreements or offer letters with the Company that provide






--------------------------------------------------------------------------------




for severance benefits, except such agreements that merely reference the
Company’s general severance policy for such benefits.
•
Employees with Written Change in Control Agreements – individuals who have
written change in control agreements that provide for severance benefits with
respect to terminations of employment following a change in control of the
Company; provided, this change in control exclusion will apply to an
individual’s termination of employment only if it results in the individual
being eligible (whether or not subject to conditions, such as signing a release)
to receive severance pay under that change in control agreement.

•
Union Employees – individuals who are covered under a collective bargaining
agreement between a union and the Company, if severance benefits were the
subject of good faith bargaining, except to the extent that the collective
bargaining agreement requires participation in the Plan.

•
Foreign Employees – individuals who are non-resident aliens and receive no U.S.
source income.

•
Non-Employee Service Providers – individuals who provide services to the Company
and who the Company does not classify under its customary worker classification
procedures as employees, even if the individuals are common law employees,
including, but not limited to, independent contractors, contractor’s employees
and leased employees.

•
Individuals on Indefinite Unpaid Leaves of Absence – individuals who are absent
from work on indefinite unpaid leaves of absence, except to the extent
eligibility is required by applicable law.

2.3    Eligible Termination. If you are an Eligible Employee, you will incur an
“Eligible Termination,” and therefore may be eligible to receive benefits under
the Plan, if your employment is involuntarily terminated by the Company (and you
thereby incur a Separation from Service, as defined below). The Plan
Administrator retains the authority in all cases to determine whether or not a
termination is an “Eligible Termination” for purposes of this Plan; but, as a
guideline, an “Eligible Termination” does not typically include any of the
following:
•
Your termination for Cause. For purposes hereof, “Cause” means termination of
your employment due to what the Plan Administrator determines in its sole
discretion to be (i) fraud, malfeasance, negligence, dishonesty, or willful
misconduct with respect to the Company; (ii) refusal or repeated failure to
follow the established reasonable and lawful policies of the Company applicable
to persons in your same or similar position; (iii) indictment for, or conviction
of, a felony, a crime or any other crime that may cause disrepute or harm to the
Company; (iv) an action involving moral turpitude, (v) your inadequate
performance; or (vi) any act or omission by you that is in any way harmful to
the Company.

•
Your automatic termination due to your disability or any other leave of absence
from which you failed to return;

•
Your death;

•
Your voluntary termination for any reason, including retirement; or



2

--------------------------------------------------------------------------------




•
The sale of some or all of the stock or assets of the Company (i.e., AZZ or one
or more of its subsidiaries) that results in, or is related to, your termination
of employment either if (i) you are offered a position with a successor company
(either the buyer or a company related to the buyer), regardless of whether you
accept or reject the offer, or (ii) you are not offered employment with such a
successor company because you fail any pre-employment screening or testing
(including, but not limited to, drug testing).

Your “Last Day Worked” will be the day your active employment ends and you have
a Separation from Service due to your Eligible Termination.
3.
SEVERANCE PAY

3.1    Process for Determining Severance Pay Amounts. As an Eligible Employee
who incurs an Eligible Termination, you may be eligible for a certain amount of
severance pay. In order to receive severance pay (other than accrued but unused
paid time off; “PTO”) payable under this Plan, you must first sign and not
revoke a release agreement that will include a release of the Company and may
include various restrictive covenants (all as described in Section 4 below; a
“Release”).
The following general guidelines for severance pay will be used to determine
amounts available under the Plan; but in all cases, the Plan Administrator will
have complete discretionary authority to award greater or lesser amounts of
severance pay and/or benefits, including no severance pay and/or benefits. The
Plan Administrator will communicate to you the level of pay and benefits, if
any, you will be offered under the Plan before you sign your Release. Under
these guidelines, the following terms of this Section 3 and Section 4 will
apply:
3.2    Paid Time Off Pay. You will receive a cash payment equal to the value of
any accrued but unused PTO hours that you have earned and for which you have
been credited through your Last Day Worked. This value will be measured based on
the level of your base wages in effect as of your Last Day Worked. This amount
will be paid to you in a single lump sum within 30 days after your date of
Separation from Service (or such earlier date as may be required by applicable
law) only to the extent provided under, and consistent with, the Company’s PTO
policy.
3.3    Severance Pay.
a)Guideline for Severance Pay Amount. As a general guideline, the amount of
severance pay that may be available to you under this Plan upon your Eligible
Termination will be determined under the following schedule:
If You are an Eligible Employee Who is Not Classified as a Director or Above,
and:
Your Years of Employment Are:
You May Receive Severance Pay Equal to Base Pay for a Period of:
Less than 1
1 week
1 or More
1 week plus an additional 1 week for each Year of Employment (but not more than
26 weeks of base pay)





3

--------------------------------------------------------------------------------




If You are an Eligible Employee Who is Classified as a Director or Above, and:
Your Years of Employment Are:
You May Receive Severance Pay Equal to Base Pay for a Period of:
Less than 1
1 week
1 or More
1 week plus an additional 2 weeks for each Year of Employment (but not more than
26 weeks of base pay)



•
Whether or not you are classified as a “Director or Above” will be determined by
your position on your Last Day Worked.

•
For this purpose, “Years of Employment” means the number of full and partial
12-month periods of continuous employment you have worked as a full-time,
regular employee with the Company beginning on your most recent date of hire or
rehire with the Company (and, to the extent determined by the Plan
Administrator, in its sole discretion, with predecessor employers acquired by
the Company). For example, if you have been continuously employed by the Company
as a full-time, regular employee for 25 months, you will be considered to have 3
Years of Employment.

•
The rate of severance pay will be calculated by using your base weekly salary or
wage level in effect as of your Last Day Worked.

However, in all cases the Plan Administrator will have complete discretionary
authority to award lesser amounts of severance pay (including no severance pay)
or greater amounts of severance pay (but not more than 52 weeks of base pay).
The Plan Administrator will communicate to you the level of severance pay, if
any, you will be offered under this Plan before you sign your Release.
b)Payment of Severance Pay in a Lump Sum. Except to the extent the Plan
Administrator determines, in his sole discretion, that your severance pay is to
be paid in installments as set forth in subsection (c) below, the amount of
severance pay determined and payable to you in Section 3.3(a) (if any) will be
paid to you in a lump sum upon the date you have a Separation from Service.
c)Payment of Severance Pay in Installments. To the extent the Plan Administrator
determines, in his sole discretion, that an amount of severance pay determined
and payable to you in Section 3.3(a) (if any) will be paid to you in
substantially equal installments, that amount of severance pay will be paid as
salary continuation for the period of base pay that is payable to you in
installments (your “Severance Period”), beginning upon the date you have a
Separation from Service (the “Payment Commencement Date”). These installment
payments will be paid in accordance with the Company’s regular payroll
procedures for other similarly-situated, active employees.
3.4    Coordination of Severance Pay with Various Benefits. The amount of any
severance pay payable will be reduced on a dollar-for-dollar basis by any
severance, separation or termination pay or benefits that the Company pays or is
required to pay to you through insurance or otherwise under any plan or contract
of the Company or under any federal or state law. The provisions in the two
bullets below are illustrative only:


4

--------------------------------------------------------------------------------




•
Withholding. The Company will withhold from severance pay any amounts required
to be withheld pursuant to applicable federal, state or local law; any
applicable insurance premiums; and any other amounts authorized or required by
Company policy including, but not limited to, withholding for garnishments,
judgments or other court orders.

•
WARN Benefits. The Worker Adjustment and Retraining Notification Act and similar
state laws (collectively, “WARN”) generally require employers to provide certain
pay and benefits to employees in the event that required notification procedures
are not followed in advance of a plant closing or mass layoff. If the Company
incurs any such liability under WARN with respect to your termination, the
amount of severance pay otherwise payable to you under this Plan will be reduced
by the Company’s legally-required payments and benefits provided to you.

3.5    Excess Parachute Payments. If an Eligible Employee is a disqualified
individual (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (Section280G)), and, in conjunction with a change in control, all or a
portion of the severance pay payable hereunder, when combined with all other
amounts payable to such Eligible Employee, constitutes an excess parachute
payment (as defined in Section 280G), then the amount of severance pay payable
hereunder will be reduced (but not below $0) to the extent necessary to prevent
such excess parachute treatment.
4.
GENERAL RELEASE

As a condition to your receiving any severance pay (as described above), you
must sign and not revoke a written Release containing any terms specified by the
Company for (i) your release of the Company, its affiliates, and their
representatives from all claims arising from your employment or termination;
(ii) to the extent applicable, your non-revocation of the Release during the
7-day period applicable to age-based claims; and (iii) to the extent required by
the Plan Administrator, your promise to comply with specified confidentiality,
noncompetition and/or nonsolicitation provisions. The Plan Administrator may
terminate your eligibility for severance pay if you fail to sign, or follow the
terms of, your Release or if you revoke your Release. You must sign the Release
after your Last Day Worked and within the time period specified by the Plan
Administrator in order to be eligible for any benefits under this Plan, but in
no event later than the 60th day following your separation from service (after
which date your severance pay will be forfeited). Notwithstanding the terms of
Section 3.3(b) or 3.3(c), in no event will any severance pay be paid to you or
on your behalf until after you have signed your Release and your revocation
period has ended; provided, (i) for lump-sum payments of severance under Section
3.3(b), in no event will such payment be made later than 74 days after the date
of your Separation from Service; and (ii) for installment payments of severance
under Section 3.3(c), (A) any amounts payable to you under said section before
the time you have signed your Release and your revocation period has expired
will be paid to you, without interest, in a single lump sum as a catch up for
such missed payments, and (B) in no event will the initial installment payment
and catch up be made later than 74 days after the date of your Separation from
Service.
5.
SECTION 409A COMPLIANCE

5.1    General. The Company intends that all of the severance pay described
above will be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) under the short-term deferral exemption and/or the
separation pay exemption to the full extent available under Section 409A, and
such provisions shall be interpreted accordingly. In no event will the payment
of any amount of severance pay that is exempt under the separation pay exemption
be made after the last day of the second calendar year beginning after the date
of the Eligible Employee’s Separation from Service. In addition, in no event
will the amount of severance pay,


5

--------------------------------------------------------------------------------




which is payable under Section 3.3(c) in the form of installments and which is
not exempt from Section 409A under the short-term deferral rule, exceed 2 times
the maximum compensation limit under Section 401(a)(17) of the Internal Revenue
Code of 1986, as amended. Each payment of severance under this Plan will be
considered a separate payment for purposes of Section 409A.
5.2    Separation from Service. For purposes of this Plan, the term “Separation
from Service” means Separation from Service as defined in Section 409A.
6.
ADMINISTRATION

6.1    Interpretation. The Plan Administrator has the exclusive authority and
discretion to interpret this Plan with respect to any question arising under
this Plan, including eligibility for benefits and the amount, term and duration
of benefits. Any variation in the amount, term or duration of an individual’s
severance pay from the amount, term or duration described in the guidelines
above will affect only the individual(s) to whom the variation applies. The
interpretations, decisions and determinations of the Plan Administrator are
conclusive and binding on the Company and all of its employees, including the
applicable Eligible Employees.
6.2    Rights. This Plan does not create any vested rights in any individual. In
addition, this Plan does not affect the right of the Company to conduct its
business affairs, including laying off or terminating the employment of any
employee.
6.3    Amendment and Termination. AZZ reserves the right to amend or terminate
(in whole or in part) this Plan and the Welfare Plan at any time.
7.
SUPPLEMENTAL INFORMATION

7.1    Severance Pay Claims.
•
Claims. If you do not receive severance pay or if you disagree with the amount
or length of payments, you may file a claim in writing with the Plan
Administrator. A response to your claim will be provided to you within 90 days
(180 days if you are notified of an extension). If your claim is denied, the
Plan Administrator will provide written notice to you setting forth the specific
reasons for denial and the provisions in this Plan or other documents used to
arrive at the decision. You will also receive a description of any additional
material or information necessary to perfect your claim and an explanation of
why such additional material or information is necessary and a description of
the Plan's review procedures and the time limits applicable to such procedures.

•
Appeals. You may appeal any denial of benefits. You appeal should provide
additional information and evidence that will help the Plan Administrator in its
review of its original decision including, (i) the reasons supporting your claim
for benefits, (ii) the reasons your claim for benefits should not have been
denied, and (iii) any additional comments, documents, records or other
information that you believe would be beneficial in the review of your appeal
You may, upon request and free of charge, have reasonable access to the relevant
documents relating to you your claim in order to help you prepare for the
appeal. Your appeal must be filed with the Plan Administrator in writing within
60 days after you receive written notice of denial of your claim. The Plan
Administrator then will consider your appeal and will notify you of its decision
within 60 days (120 days if you are notified of an extension) after the filing
of your appeal for review. If the Plan Administrator’s decision on review is
unfavorable, the notification you receive will explain the reasons for the
denial and the provisions in this Plan or other documents used to arrive at the
decision, include a statement that the you



6

--------------------------------------------------------------------------------




are is entitled to receive, upon request and free of charge, reasonable access
to, and copies of all documents, records, and other information relevant to the
claim for benefit and a statement of your right to bring a civil action under
ERISA Section 502(a) provided you have exhausted all your administrative
remedies under the Plan.
•
Lawsuit. If your claim and appeal are both denied or if the Plan Administrator
fails to respond to them, you may file a lawsuit in the applicable federal
district court; provided, any such lawsuit under Section 502(a) must be filed no
later than 1 year after you have exhausted the Plan’s claims procedures. Any
complaint filed with a court after that deadline will be considered untimely.

7.2    Your Rights Under ERISA. As a participant in this Plan, you are entitled
to certain rights and protections under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). ERISA provides that all Plan participants
will be entitled to:
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all Plan documents and copies of all
documents filed by this Plan with the U.S. Department of Labor, such as detailed
annual reports.

•
Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. For example, you may request a current list
of participating companies under this Plan. The Plan Administrator may make a
reasonable charge for the copies.

•
Receive a summary of this Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant under this Plan with a copy of
this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate this Plan, called “fiduciaries” of this Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way solely in order to prevent you
from obtaining a benefit or for exercising your rights under ERISA.
If your claim for a benefit is denied, in whole or in part, you must receive a
written explanation of the reason for the denial. You have the right to have
this Plan reviewed and reconsider your claim. Under ERISA, there are steps you
can take to enforce the above rights. For instance, if you request materials
from this Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court (although the court may refuse to consider your claim if you have not
completed the Plan’s appeals process as described above). If you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor. If you have any questions about this Plan, you
should contact the Plan Administrator. You should contact the nearest Area
Office of the U.S. Employee Benefits Security Administration, Department of
Labor, if you have any questions about this document or about your rights under
ERISA.


7

--------------------------------------------------------------------------------




7.3    General Information.
•
Name, Address, and Telephone Number of the Plan Sponsor:



AZZ Inc.
c/o Chief Human Resources Officer
One Museum Place
3100 West 7th Street, Suite 500
Fort Worth, Texas 76107
•
Name, Address, and Telephone Number of the Plan Administrator:

Chief Human Resources Officer
AZZ Inc.
One Museum Place
3100 West 7th Street, Suite 500
Fort Worth, Texas 76107
•
Plan Name: The AZZ Inc. Severance Pay Plan (as described herein) is a benefit
provided under, and a part of the AZZ Inc. Group Insurance Plan.

•
Type of Plan: The AZZ Inc. Severance Pay Plan for Employees provides severance
benefits, and the remainder of the Welfare Plan provides other welfare benefits.

•
Plan Number Assigned to this Plan: 502

•
Plan Year: January 1 – December 31

•
Type of Administration: Self-Administration

•
Employer Identification Number of Plan Sponsor: 75-0948250

•
Agent for Legal Process: Legal process regarding any matter related to this Plan
may be served on the Chief Legal Officer at the address listed above.

•
Funding Medium: Benefits are payable solely from the general assets of the
Company.







September 30, 2017
   
AZZ INC.


BY: /s/ Matt Emery


TITLE: Chief Human Resources Officer





8